Citation Nr: 1032596	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include psychosis not otherwise 
specified, schizophrenia, paranoid psychosis, major depression 
with paranoia, and organized delusion.

3.  Entitlement to service connection for a left hip disorder, to 
include arthritis.

4.  Entitlement to service connection for a low back disorder, to 
include arthritis and as secondary to the claimed left hip 
disorder.

5.  Entitlement to service connection for numbness of the right 
hand, to include as due to herbicide exposure and as secondary to 
a service-connected disability.  

6.  Entitlement to service connection for numbness of the left 
hand, to include as due to herbicide exposure and as secondary to 
a service-connected disability.  

7.  Entitlement to service connection for numbness of the right 
foot, to include as due to herbicide exposure and as secondary to 
a service-connected disability.  

8.  Entitlement to service connection for numbness of the left 
foot, to include as due to herbicide exposure and as secondary to 
a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1970 to March 1972.  He served as an infantryman in the 
Republic of Vietnam from January to December 1971.  Among other 
awards and decorations, this Veteran is in receipt of the Bronze 
Star Medal and the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which denied entitlement to the benefits currently 
sought on appeal.

The Board notes that the Veteran's psychiatric disability was 
originally claimed and adjudicated as PTSD alone.  Subsequent to 
Board remand in April 2007, the Veteran's claim was expanded to 
collectively encompass any acquired psychiatric disorder, 
including PTSD.  For the purpose of the decision required herein, 
the Board finds it necessary to again separate and distinguish 
the Veteran's diagnosed psychiatric disabilities (i.e. PTSD 
versus psychosis, etc.), because as discussed further below, a 
competent VA medical examiner found the Veteran's diagnosed 
psychiatric disorders to be distinguishable from one another in 
terms of both symptoms and initial etiology.  Thus, the issues of 
service connection for psychiatric conditions have been 
commensurately separated as reflected on the cover page of this 
decision. 

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Jackson, Mississippi in June 2007 to 
present testimony on the issues on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has been 
associated with the claims file.

This appeal was subject to prior remands by the Board in April 
and November 2007 to ensure compliance with due process 
requirements.  The Board observes that the Veteran was not 
provided specific notice of the requirement that a disability, 
claimed under a secondary theory of entitlement, must be shown to 
have been incurred or aggravated beyond the normal progression of 
the disease or injury as a result of service-connected disability 
in accordance with the holding in Allen v. Brown, 7 Vet. App. 439 
(1995), as included in the November 2007 remand instructions.  
However, where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial process has been 
concluded, the version most favorable to a veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise and 
VA acted as such.  See VAOGCPREC 7-2003 (November 19, 2003).  

Thus, as the more restrictive Allen ruling was effectuated by a 
VA regulation change effective in October 2006, during the 
pendency of the present appeal which was filed in November 2002, 
the Board may only apply the more favorable pre-Allen rule in 
this case.  See 71 Fed. Reg. 52744 (Sept. 7, 2006)(reflecting 
effective date of regulatory change on October 10, 2006).  Thus, 
notification of the Allen rule is unnecessary and remand to 
correct any such notice deficiency with regard to secondary 
service connection could serve no useful purpose given the 
circumstances of the present case.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to be 
avoided).  In all, the Board finds substantial compliance with 
prior Board remand instructions.  

The issues of service connection for a left testicular 
disorder and a total disability rating based on the 
unemployability of the individual have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See, e.g.,  Written brief 
presentation, December 2006; Service treatment records; 
see also Private treatment record by Dr. GR, June 2007 
(describing Veteran as permanently and totally disabled 
from performing any type of work) .  The Board does not 
presently have jurisdiction over these issues and they are 
referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a psychiatric 
disorder other than PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Posttraumatic stress disorder is shown by the competent and 
probative medical evidence of record to be causally or 
etiologically related to the Veteran's service as a combat 
infantryman in the Republic of Vietnam.

2.  A currently diagnosed left hip disability is not documented 
in the record.

3.  The Veteran's currently diagnosed lumbar spine disorder was 
not present during service, and is not medically shown to be 
causally or etiologically related to the Veteran's military 
service or to a service-connected disability. 

4.  A currently diagnosed disability manifested by numbness of 
the bilateral hands and right foot are not demonstrated by the 
record.  To the extent that any objective evidence of left foot 
numbness may exist, although a clinical diagnosis thereof is not 
shown by the record, any such condition is not found to be 
medically related to military service in any way.  


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

2.  A left hip disorder, to include arthritis, was not incurred 
in or aggravated by the Veteran's active duty service; nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

3.  A low back disorder, to include arthritis, was not incurred 
in or aggravated by the Veteran's active duty service; nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

4.  A disability manifested by numbness of the bilateral feet and 
hands was not incurred in or aggravated by the Veteran's active 
duty service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  

In correspondence dated in November 2002, December 2007, and June 
2009, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the AOJ notified the Veteran 
of information and evidence necessary to substantiate his claims 
of service connection for left hip, low back, bilateral hand and 
feet, and psychiatric disorders.  These notice letters also 
described information and evidence that VA would seek to provide, 
and that which the Veteran was expected to provide in support of 
his claims.  The Veteran was further notified of the process by 
which initial disability ratings and effective dates are 
established in correspondence in December 2007.  Although this 
notice was delivered after the initial denial of the claims, the 
AOJ subsequently readjudicated the claims based on all the 
evidence in the November 2009 supplemental statement of the case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification letter followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was not 
precluded from participating effectively in the processing of his 
claim and the late notice did not affect the essential fairness 
of the decision.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  Although the 
existing service treatment records document that portions thereof 
were lost in Danang at some point during or prior to May 1971, 
and the Veteran has not been provided notice of alternate sources 
which may be used to reconstruct missing or unavailable service 
treatment records, the Board finds that remand for such could 
serve no useful purpose in this case, as the Board finds the 
Veteran's lay testimony regarding an in-service fall on a rock 
pile in Vietnam to be both credible and consistent with his 
verified service as a combat infantryman.  As the Veteran's 
testimony sufficiently establishes the in-service event to which 
he attributes each of the claimed physical ailments, alternate 
sources of service treatment records or other alternatives 
thereto which might confirm the history provided by the Veteran 
are not necessary or required in this instance.  See 38 U.S.C.A. 
§ 1154(b).  In essence, the Board concedes the occurrence of the 
in-service fall competently and credibly described by the 
Veteran, thus further development with regard to this element of 
the claims would serve no useful purpose.  

All identified and available treatment records have been secured, 
to include those associated with the Veteran's successful claim 
for disability benefits from the Social Security Administration.  
The Veteran has been medically evaluated and medical opinions 
have been sought in conjunction with his claims.  The medical 
opinions of record are considered adequate for rating purposes as 
they are based on consideration of the appellant's prior medical 
history and contemporaneous diagnostic test results, and 
collectively describe the relevant disabilities in sufficient 
detail to enable the Board to reach a fully informed decision.  
See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. 
Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The duty to assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for disorders of the left 
hip, low back, bilateral hand and feet, and PTSD, each of which 
he contends is attributable to his military service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. § 
3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding 
that the type of evidence that will suffice to demonstrate 
entitlement to service connection, and the determination of 
whether lay evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability claimed).  
Secondary service connection may also be granted for disability 
that is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  

PTSD 

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested during service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of PTSD, 
sufficient evidence of an in-service stressor, and medical 
evidence of a causal nexus between current symptomatology and the 
claimed in-service stressor or stressors.  See 38 C.F.R. 
§ 3.304(f) (2009)(including amendments effective July 13, 2010); 
see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Here, a July 2009 VA examination confirms a current diagnosis of 
posttraumatic stress disorder.  The Veteran is also in receipt of 
medals such as the Combat Infantryman's Badge which establishes 
that the Veteran was engaged in combat with the enemy during his 
service in the Republic of Vietnam.  See DD Form 214.  Thus, as 
the stressors reported by the Veteran are related to his combat 
service, and the claimed stressors are found to be consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service as a combat infantryman, his lay testimony is sufficient 
to establish the occurrence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f)(2) (2009); see also VA examination, July 
2010.  Finally, the VA psychiatric examiner opined that the 
Veteran's PTSD symptoms are typical of the disorder, and 
particularly of origin in military combat.  Although delayed 
onset of the disorder as evident in the present case where 
symptoms reportedly began in 2004 several decades following the 
conclusion of combat service, and this delayed onset is reported 
to be mildly unusual, the examiner found it  was not a barrier to 
diagnosis in this case.  The examiner opined that this Veteran's 
diagnosed PTSD is due to his military combat service.  VA 
examination, July 2009.  Based on the foregoing, service 
connection for PTSD is warranted.  

Left hip

The Veteran credibly reports that during his active military 
service, he slipped and fell on a pile of rocks, landing on a 
sharp rock that punctured his left buttock.  See, e.g., VA 
examination, July 2009; BVA hearing transcript, June 2007.  Based 
on the Veteran's lay testimony of a fall during his combat 
service that is consistent with his military occupational 
specialty as an infantryman, the occurrence of this event is 
established.  See 38 U.S.C.A. § 1154(b).  Nonetheless, for 
service connection to be granted, evidence must reflect a current 
left hip disability as defined for VA purposes, that is causally 
or etiologically related to that event during service.  

Congress specifically limits entitlement for service connected 
disease or injury to cases where incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim for service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

In the present case, x-rays of the left hip were normal.  VA 
examination, July 2009.  There was slight pain exhibited on 
motion at the endpoint of range of motion testing, but there was 
no evidence of tenderness of the left hip or buttocks region.  
The examiner noted that when the Veteran described his left hip, 
he pointed to the left buttock.  Straight-leg raising test was 
negative for radicular pain.  The examiner ultimately found 
neither objective evidence of impairment of the left hip, nor any 
evidence of chronicity or continuity of left hip symptoms since 
service, particularly as a May 1972 examination conducted after 
conclusion of active duty service shows no complaints or findings 
of such.  Service treatment records.  The examiner further found 
that the buttocks pain described by the Veteran most likely 
arises from age-related degenerative changes in the low back.  VA 
examination, July 2009. 

As an aside, the Board observes that VA treatment records 
identify the Veteran's reported left hip problems as 
"arthralgia" described as pain on rotation and pain in the 
groin.  See Problem list, printed December 2007.  Of note, 
arthralgia is merely a medical term for pain in the joints, and 
is not of itself a clinical diagnosis of any identifiable malady 
underlying such pain.  See Dorland's Illustrated Medical 
Dictionary 152 (31st ed. 2007).  In the absence of a current 
identifiable left hip disability underlying the Veteran's 
complaints of pain, service connection for this disorder is not 
warranted.  Brammer v. Derwinski.  

Low back

Upon most recent examination, the Veteran was diagnosed with 
multilevel lumbar spinal stenosis, facet and disk disease as 
evidenced by x-ray and magnetic resonance imaging (MRI) tests.  
See VA examination; VA treatment records.  This constitutes 
evidence of a current low back disability.  However, the evidence 
currently of record is against a finding that this low back 
disability is related to the Veteran's service in any way.  

There is no evidence of low back complaints or treatment during 
service.  Upon separation examination in March 1972, the 
Veteran's spine and musculoskeletal system were clinically 
evaluated as normal.  On a May 1972 report of medical history 
form completed in conjunction with an effort to enlist in the 
Army National Guard, the Veteran explicitly denied back trouble 
of any kind.  Service treatment records.  Indeed the Veteran 
reports that his chronic low back pain began during the 1980's, 
many years after the conclusion of his active military service.  
See, e.g.,  VA treatment record, October 2003. 

The Veteran primarily asserts that his low back disability arose 
from the fall during service in which he injured his left hip or 
buttock.  However, the medical evidence does not support this 
conclusion.  Instead, upon examination in July 2009, the spine 
and joints examiner found that the Veteran's lumbar spine 
disability is most likely age-related, and is not the direct or 
proximate result of any incident in service.  The contemporaneous 
neurological examination report further opines that 
"Degenerative spine and disc disease is exceedingly common in 
the population at large.  There is no medical evidence that 
strain, if it occurred during the alleged hip injury, causes, 
predisposes or accelerates the development of degenerative spine 
and disk disease."  The examiner thus opined that the current 
spine disability is unlikely related to the fall during service.  
As such, in the absence of an identified causal or etiological 
relationship to military service, direct service connection must 
be denied.  38 C.F.R. § 3.303.  

Furthermore, although the Veteran asserts that his low back 
disability is caused or aggravated by his left hip disability, as 
service connection for the left hip disability is denied above, 
secondary service connection is not warranted for the Veteran's 
back disability on this basis.  38 C.F.R. § 3.310.  

Bilateral hands and feet

The record also raises the assertion that the Veteran's bilateral 
hand and feet numbness may be due to exposure to tactical 
herbicides while stationed in the Republic of Vietnam, such as 
that commonly referred to as "Agent Orange."  Regulations state 
that a veteran who, during active military, naval, or air 
service, served in Vietnam between January 1962 and May 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009).  
Service personnel records confirm that this Veteran was stationed 
in Vietnam during 1971.  Therefore, he is presumed to have been 
exposed to herbicide agents.  However, both direct and 
presumptive theories of entitlement to service connection require 
evidence of a current disability before service connection may be 
granted.  38 C.F.R. §§ 3.303, 3.307 (2009).  

In this case, the record does not establish a confirmed clinical 
diagnosis of any neurologic deficit whatsoever in either hand or 
the right foot.  VA examination, July 2009.  Furthermore, the 
Board finds that the July 2009 VA neurological examiner's finding 
of "questionable" subjective sensory loss in the left  L5 
distribution, with temperature sense that "might" be decreased 
as evidenced by inconsistent readings, is too equivocal to 
represent a clinical diagnosis as it pertains to the claimed left 
foot disability.  In addition, the Board notes that the type of 
peripheral neuropathy identified as a disease associated with 
herbicide exposure by 38 C.F.R. § 3.307(e) is specified as 
transient peripheral neuropathy that appears within weeks or 
moths of exposure to an herbicide agent and resolves within two 
years of the date of onset.  This type of peripheral neuropathy 
is distinguishable from the symptoms of numbness described by the 
Veteran, as these symptoms are described as occurring decades 
after the last presumed herbicide exposure.  See, e.g., VA 
examination, July 2009.  In the absence of a confirmed diagnosis 
of a neurologic deficit or other disability manifested by 
subjective numbness of the bilateral hands and feet, service 
connection may not be granted.  Brammer v. Derwinski; Sanchez-
Benitez v. West. 

Similarly, although some left L5 sensory loss may have been 
identified on examination in July 2009 as it pertains to the left 
foot, as service connection is not warranted for the Veteran's 
lumbar spine disability, secondary service connection may not be 
established for left foot numbness as caused or aggravated by the 
Veteran's nonservice-connected back disorder.  38 C.F.R. § 3.310.  

In sum, the Board finds that the evidence of record does not 
establish the presence of current disabilities affecting the left 
hip, bilateral hands, or bilateral feet beyond subjective 
complaints of pain and/or numbness.  Although there is evidence 
of a current low back disorder, there is insufficient evidence to 
show that this disorder is related to military service in any 
way.  As such, service connection is not warranted for these 
conditions.  The Board has considered the applicability of the 
benefit of the doubt doctrine in this case.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
However, the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
disorders of the left hip, low back, bilateral hands and feet.  
As such, that doctrine is not applicable in the instant appeal 
and his claims must be denied.  




ORDER

Service connection for posttraumatic stress disorder is granted.

Service connection for a left hip disorder, to include arthritis, 
is denied.

Service connection for a low back disorder, to include arthritis 
and as secondary to the claimed left hip disorder, is denied.

Service connection for numbness of the right hand, to include as 
due to herbicide exposure and as secondary to a service-connected 
disability, is denied.  

Service connection for numbness of the left hand, to include as 
due to herbicide exposure and as secondary to a service-connected 
disability, is denied.  

Service connection for numbness of the right foot, to include as 
due to herbicide exposure and as secondary to a service-connected 
disability, is denied.
  
Service connection for numbness of the left foot, to include as 
due to herbicide exposure and as secondary to a service-connected 
disability, is denied.


REMAND

Subsequent to the grant of service connection for PTSD described 
above, the Board finds that additional evidentiary development is 
now required before the issue of entitlement to service 
connection for a psychiatric disorder other than PTSD is ready 
for Board adjudication.  See 38 C.F.R. § 19.9 (2009).  Although 
the Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In particular, the Board finds that an additional VA medical 
opinion is required.  The July 2009 psychiatric examiner opined 
that the Veteran's psychiatric illnesses were best medically 
characterized as posttraumatic stress disorder and psychosis not 
otherwise specified.  He further opined that the Veteran's 
psychosis was not due to the Veteran's military service, and was 
unrelated to his now service-connected posttraumatic stress 
disorder as the "two disorders are unrelated and neither causes 
the other."  VA examination, 2009.  However, the examiner did 
not opine as to whether the Veteran's non-PTSD psychiatric 
illness may be aggravated by the symptoms of his PTSD, a 
determination which must now be reached.  See 38 C.F.R. 
§ 3.310(b).    

Additionally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are dated 
in August 2009.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims file.  

The last private psychiatric treatment records associated with 
the claims file are dated in June 2007.  The Veteran should be 
contacted to identify whether any more recent private psychiatric 
treatment records exist and should be sought for consideration 
herein.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed psychiatric disabilities, 
specifically to include treatment by Dr. 
GR or any other mental health practitioner 
since June 2007.  Contact any duly 
identified and authorized individual to 
obtain the relevant medical records.  

2.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from August 2009 forward. 

3.  Schedule the Veteran for a VA mental 
disorders examination to determine the 
nature and etiology of any currently 
diagnosed psychiatric disorder other than 
PTSD.  The Veteran's claims file and a copy 
of this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
psychiatric disabilities, other than PTSD, 
specifically identifying any personality 
disorder(s) therein;
(b)  Discuss and reconcile to the extent 
possible, the various non-PTSD mental 
diagnoses rendered over the course of the 
present appeal, to include psychosis not 
otherwise specified, schizophrenia, 
paranoid psychosis, major depression with 
paranoia, organized delusion, or others;
(c)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a) ; 
(d)  Opine whether any current acquired 
psychiatric disability other than PTSD was 
at least as likely as not (probability of 
50 percent or greater) incurred in or 
aggravated by active military service; 
(e) Opine whether it is at least as likely 
as not that any psychiatric disability 
other than PTSD has been permanently 
aggravated by symptoms of the Veteran's 
service-connected PTSD;
(f) An adequate supporting rationale must 
be provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are 
unable to reach an opinion because there 
are insufficient facts or data within the 
claims file to facilitate a more 
conclusive opinion, please identify the 
relevant testing, specialist's opinion, or 
other information required in order to 
resolve the need for speculation. 

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


